FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Hughes Landing Blvd Ste 700, The Woodlands, TX (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (281) 475-2600 1900 Shawnee Mission Parkway, Mission Woods, Kansas 66205 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] There were 19,885,584shares of common stock, $.01 par value per share, outstanding on September 3, 2013. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JULY 31, 2013 INDEX Page PART I ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 31 ITEM 4. Controls and Procedures 32 PART II ITEM 1. Legal Proceedings 32 ITEM 1A. Risk Factors 33 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 3. Defaults Upon Senior Securities 33 ITEM 4. Mine Safety Disclosures 33 ITEM 5. Other Information 33 ITEM 6. Exhibits 33 Signatures 34 2 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCESHEETS July 31, January 31, (in thousands) ASSETS (unaudited) (unaudited) Current assets: Cash and cash equivalents $ $ Customer receivables, less allowance of $7,660 and $7,827, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes Income taxes receivable Restricted deposits-current - Receivable on sale of discontinued operations - Other Total current assets Property and equipment: Land Buildings Machinery and equipment Less - Accumulated depreciation ) ) Net property and equipment Other assets: Investment in affiliates Goodwill Other intangible assets, net Restricted deposits-long term - Deferred income taxes Other Total other assets Total assets $ $ See Notes to Condensed Consolidated Financial Statements. - Continued - 3 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - (Continued) July 31, January 31, (in thousands, except per share data) LIABILITIES AND EQUITY (unaudited) (unaudited) Current liabilities: Accounts payable $ $ Current maturities of long term debt Accrued compensation Accrued insurance expense Other accrued expenses Acquisition escrow obligation-current - Income taxes payable Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Noncurrent and deferred liabilities: Long-term debt Accrued insurance expense Deferred income taxes Acquisition escrow obligation-long term - Other Total noncurrent and deferred liabilities Contingencies (Note 12) Equity: Common stock, par value $.01 per share, 30,000 shares authorized, 19,984 and 19,818 shares issued and outstanding, respectively Capital in excess of par value (Accumulated deficit) retained earnings ) Accumulated other comprehensive loss ) ) Total Layne Christensen Company equity Noncontrolling interests Total equity Total liabilities and equity $ $ See Notes to Condensed Consolidated Financial Statements. - Concluded - 4 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Six Months Ended July 31, Ended July 31, (unaudited) (unaudited) (in thousands, except per share data) Revenues $ Cost of revenues (exclusive of depreciation and amortization, shown below) Selling, general and administrative expenses ) Depreciation and amortization ) Impairment charges ) - ) - Loss on remeasurement of equity investment - ) - ) Equity in (losses) earnings of affiliates ) ) Interest expense ) Other income, net 90 (Loss) income from continuing operations before income taxes ) ) Income tax expense ) Net (loss) income from continuing operations ) ) ) Net income (loss) from discontinued operations ) ) Net loss ) Net income attributable to noncontrolling interests ) Net loss attributable to Layne Christensen Company $ ) $ ) $ ) $ ) Earnings per share information attributable to Layne Christensen shareholders: Basic (loss) income per share - continuing operations ) ) ) Basic income (loss) per share - discontinued operations ) ) Basic loss per share $ ) $ ) $ ) $ ) Diluted (loss) income per share - continuing operations ) ) ) Diluted income (loss) per share - discontinued operations ) ) Diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic Dilutive stock options and nonvested shares - - - Weighted average shares outstanding- dilutive See Notes to Condensed Consolidated Financial Statements. 5 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME Three Months Six Months Ended July 31, Ended July 31, (unaudited) (unaudited) (in thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive loss: Foreign currency translation adjustments (net of tax (expense) benefit of ($4,064), $184, ($3,778) and $263, respectively) Other comprehensive loss ) Comprehensive loss ) Comprehensive income attributable to noncontrolling interests ) Comprehensive loss attributable to Layne Christensen Company $ ) $ ) $ ) $ ) See Notes to Condensed Consolidated Financial Statements. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (UNAUDITED) Retained Accumulated Capital In Earnings Other Total Layne Common Stock Excess of (Accumulated Comprehensive Stockholders' Noncontrolling (in thousands, except per share data) Shares Amount Par Value Deficit) Income (Loss) Equity Interest Total Balance February 1, 2012 $ ) $ $ $ Net income (loss) - - - ) - ) ) Other comprehensive loss - ) ) - ) Issuance of nonvested shares 1 (1 ) - Income tax deficiency on forfeiture of options - - ) - - ) - ) Acquisition of noncontrolling interest - - ) - - ) ) ) Distribution to noncontrolling interest - ) ) Share-based compensation - Balance July 31, 2012 $ ) $ $ $ Balance February 1, 2013 $ ) $ $ $ Net income (loss) - - - ) - ) ) Other comprehensive loss - ) (88
